Citation Nr: 1825518	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-29 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1991, February 2004 to June 2004, January 2005 to May 2006, and April 2008 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his migraine headaches originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has certain notice and assistance duties with respect to applications for VA benefits.  However, in view of the grant herein, discussion of how VA met those duties is not required.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

An April 2005 service treatment record (STR) noted the Veteran's reports of recurrent headaches.  

A September 2010 VA treatment record noted the Veteran's reports of headaches.

A May 2011 VA treatment record noted the Veteran's reports that his prescribed medication upset his stomach and gave him a headache.   

In a September 2011 VA examination, the Veteran reported that he developed headaches during his Kosovo deployment in active service.  

An October 2011 VA treatment record noted the Veteran's chronic headaches and also noted a CT head scan conducted three weeks ago revealed a one centimeter (CM) focal lesion of low attenuation at the posterior aspect of the right lentiform nucleus and small focal lesion of low attenuation in the left cerebellar hemisphere.  The noted indicated the differential included cystic lesions such as choroid fissure cyst and old focal infarcts.  

VA treatment records from 2011 to 2014 noted the Veteran's continued complaints and assessments of chronic migraines/headaches as well as prescribed medications for treating his headaches.  

A January 2012 VA treatment record noted the Veteran's complaints of headaches since the last five to six years that had been worsened since his time in Iraq.  The provider noted an impression of "headaches: transformed migraines."

In a March 2012 VA opinion, the examiner opined that it was not at least as likely that the Veteran's migraine headaches were caused by the 2005 entry of headaches.  The examiner noted the entry in 2005 was likely an isolated event of a sinusitis and upper respiratory infection and not indicative of migraine headaches.  The examiner noted there was no evidence to suggest any aggravation.  

In a June 2012 VA examination, the examiner noted the Veteran's headaches began in service while stationed in Kosovo.  The Veteran reported that the headaches there were severe, disabling at times, associated with neurological symptoms including numbness, photo/phonophobia, and was given prescription medications.  The Veteran reported they had never remitted or resolved and that nowadays, he had very frequent throbbing migraine headaches that had not improved significantly with increase of medication dosage.  The examiner diagnosed migraine including migraine variants.  After examination of the Veteran, review of the claims file, and review of VA treatment records since July 2006, the examiner opined that it was more likely than not that the currently diagnosed chronic migraine headache disability was directly and primarily related to in-service headaches beginning in Kosovo.  The examiner explained that the pattern and symptoms then was consistent with migraine headaches and had not remitted since then.  The examiner further noted that migraine headaches were frequently a chronic and recurring problem following exactly this clinical course and that there was no other evidence of secondary cause.  

In a December 2012 VA examination, the examiner found that there was no specific diagnosis related to migraine and that all complaints were subjective.  The examiner found there was no previous baseline that could be determined and no specific diagnosis related to migraines existed by history or record. 

The Board notes that the December 2012 VA examiner failed to consider the ongoing treatment and assessments of chronic headaches and migraines in the June 2012 VA examination and VA treatment records.  As noted above, following a CT scan, the January 2012 VA treatment record specifically noted an impression of headaches: transformed migraines.  As such, the Board affords this particular opinion no probative value.  After evaluating the probative value of the opinions both for and against the claim, the Board is ultimately unable to assign greater probative value to any particular opinion.  The Board highlights that the Veteran's STRs are incomplete and do not include a separation examination from his last period of service.  When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran also has consistently reported ongoing migraine headaches since active service, has received ongoing treatment for such headaches, and as such, the Board finds the Veteran credible.  In light of evidence both for and against the claim, the evidence in this case therefore is at least in equipoise.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for migraine headaches is warranted.






	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for migraine headaches is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


